Case 1:05-md-01720-MKB-JO Document 7428 Filed 05/07/19 Page 1 of 2 PageID #: 109615
                                                                                                 FILED
                                                                                             IN CLERK'S OFRCE
                                                                                        U.S. DISTRICT COURT E.D.N.Y.
   UNITED SmTES-DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
                                                                                       * MAY 0 7 2019           ★
                                                                                          BROOKLYN OFFICE
   In re PAYMENT CARD INTERCHANGE
   FEE AND MERCHANT DISCOUNT                                       No.05-MD-01720(MKB)(JO)
    ANTITRUST LITIGATION


     STATEMENT OF OBJECTIONS OF CLASS MEMBER fFILL IN COMPANY NAME]

           Pine River Mini Marts, Inc (hereinafter "Company") accepted Visa and Mastercard
    transaction cards between 2004 and the present date. Company is a member ofthe Ride 23(b)(3)
    settlement class in this case, and it has not engaged in any other settlem^of its claims against
    Visa and/or Mastercard. Company hereby submits its objections to the proposed settlement
    preliminarily approved by the Court in January ofthis year.
         Company is located at Dew Stop In 3300 Dewey Street Manitowoc, WI 54220.
    Company is a petroleum marketer engaged in the wholesale and retail sale of branded motor
    fuels. Since 1997,it has accepted Visa and Mastercard transaction cards at retail service station
    and convenience store locations. Motor fiiels at these locations have been sold under the Mobil
    brands since 2004, and the credit card transactions at each location were processed by the
    applicable branded supplier.

            Company is concerned that the Court will concur in the arguments of Defendants that
    certain major oil company branded suppliers are entitled to file claims against the settlement
    fiind for transactions at retail locations where Company accepted the applicable Visa or
    Mastercard transaction cards and paid the interchange fees. Company understands that the Court
    has indicated that class counsel cannot represent both the branded suppliers and branded
    marketers, like Company, because only one of the two groups is entitled to settlement funds
    attributable to Company's retail locations. None of the class representatives were branded
    marketers, and branded marketer interests were not represented when the settlement was
    negotiated. Nor are they adequately represented now by a conflicted class counsel who ^e
    ini^pable of asserting branded marketer interests when they conflict with the interests of major
    oil companies.

           As of now. Company is totally in the dark as to whether, Imying accepted the cards and
    paid the interchange fees, it is part ofthe settlement class, whether it is entitled to a full or partial
    recovery, or whether any mechamsm is in place to sort all of this out. Nothing in the Class
    Notice states whether Company or its branded supplier Quality State Oil have a right to recover
    for transactions at these locations. In short. Company is concemed that it is being deprived ofits
    legal right to fully participate in the settlement.
            In addition to not knowing what recovery Company may be entitled to as part ofthe class
    settlement, we do not believe that proper efforts are being made to notify branded marketers,like
    Company, so that they can object to the settlement. Although Company was sent a Class
Case 1:05-md-01720-MKB-JO Document 7428 Filed 05/07/19 Page 2 of 2 PageID #: 109616



    Notice frota the Claims Administrator, other branded petroleum marketers have received
    no notice even though they accepted the cards, and paid the fees, during the relevant
    period. The names and adiesses of branded petroleum marketers, like Company, can be
    obtained by the Claims Administrator from the branded suppliers.

           Branded marketers should be informed now whether a procedural mechanism will be put
    in place to determine whether, and to what extent, branded marketers will participate in the
    settlement, what evidence they need to present, and whether there will be procedural hurdles they
    need to overcome to claim their rights as class members. Unless and until these issues are
    addressed and properly resolved by the Court, Company respectfully objects to the class
    settlement.

                                                Respectfully submitted.

                                                Pine River Mini Marts,Inc



                                                Bv: Denise Thomas



                                                President ofPine River Mini Marts,Inc.
